Putnam J.
delivered the opinion of the Court. The question now arises, whether this action of trespass can be maintained. It is certainly a very familiar principle, that to maintain trespass, the party must have the actual possession of the locus in quo &c. It is said that some relaxation of the rule takes place when the trespass is done upon wild and uncultivated lands. For example, suppose that a man has purchased a tract of wild lands by a deed properly executed, acknowledged and recorded, of which the grantor was not disseised at the time of the grant, the grantee in such case, by operation of *91law, becomes seised of the land ; and he may maintain an action, of trespass without proving that he has actually had the occupation of the whole land. He is presumed to be seised until proof of disseisin. But we think this rule has not much, if any, application to the case at bar. There is sufficient evidence, that the place where this trespass was committed did, within ten years, belong to the plaintiff. It formerly belonged to Samuel Gragg deceased, who was the husband of Rachel Gragg, the real defendant; and he conveyed it to Daniel Shat-tuck senior ; from whom it descended to the plaintiff; and he was in possession claiming the fee within ten years last past. The entry and cutting and carrying away of the trees is admitted on the part of the defendant as the servant of Mrs. Gragg; and she justifies as having a freehold estate as a tenant in dower, of the estate which, as was before said, did belong to her husband. He was seised, in his lifetime, of the lot of which the locus in quo &c. was parcel, which was a wood and pasture lot, and used by him as a pasture, and was situated about one mile from his dwellinghouse ; and this lot was separated from the dwellinghouse by lands owned by other persons.
There is no question of the seisin of the husband, nor of the marriage, nor of his death ; and there can be no doubt, that this was such an estate of which his widow would be dowable, at the time when he conveyed it to Daniel Shattuck senior, in November 1799. The plaintiff however contends, that the wood on this land must be presumed to have grown up since that' time, and the land to have become woodland merely ; and so, that the widow of Samuel Gragg would not be dowable therein at any time within ten years, since which time it has come into the hands of the plaintiff. It is contended strongly for the plaintiff, that this lot must be considered as wild and uncultivated land, not part and parcel of the homestead, and that Rachel has no right to be endowed in it. On the part of the defendant, it is replied, that the plaintiff himself has assigned dower to Rachel in the land in question, by metes and bounds, upon her demand, in February 1835, which assignment has been accepted by her ; and she entered immediately after, and has ever since continued in the possession of the same. This action was brought two years afterwards against the defendant, who justifies under Rachel, as a tenant in dower, as her servant.
*92But the plaintiff says, that the assignment of dower was by parol, and that it was by mistake on his part, inasmuch as this land, at the time of the assignment, was not liable to the dower of Mrs. Gragg. We think the plaintiff is mistaken on both points. He is bound by the parol assignment. It is certainly good as between him and the dowress. He cannot by law be permitted to say, that the land was exempted or not liable to her dower. And on the other point: this land was occupied as a part of the homestead of her husband. What became of his dwellinghouse, whether he died seised of it or not, does not appear. But it does appear, that the land in question was wood and pasture land, occupied as such by the husband, as parcel of his homestead. This cannot be considered as wild and uncultivated land. She was, as we all think, clearly entitled to be endowed of it.
The plaintiff is the reversioner, and he is not by law entitled to the possession of the place in which the supposed trespass was done ; and he cannot, therefore, by the rule of the law, be permitted to maintain this action of trespass. The reversioner and remainder man are not without remedy, when injuries of a permanent nature are done to the inheritance. They may declare in case, stating the particular injuries sustained. And so if the tenant in dower commits waste, the proper remedy is an action of waste, which will be governed by rules and principles essentially different from those which are applicable to actions of trespass quare clausum fregit. The remedies provided by law are to be resorted to, and it is not for the court, upon reasons of a supposed general convenience, or occasional hardship, to dispense with them, and to substitute one for another, varying the rights of one or both of the parties.
The precise point now under consideration was decided in Livingston v. Mott, 2 Wendell, 605, cited in 4 Kent’s Comm. (3d ed.) 354, note, that if a person does an injury to the premises under the authority of the tenant, the reversioner cannot maintain an action of trespass. The legislature of New York have modified the law touching this subject; but it has not been changed in this Commonwealth.
The jury have found, that the supposed trespass was confined to the place which the plaintiff assigned to Mrs. Gragg, *93as dower, and was not committed in any other part of the lot described in the plaintiff’s writ.
The result is, that the judgment is to be rendered upon the verdict for the defendant.